Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 1 of 11




                            Petition Exhibit 11


          Response of Stratics Group, Inc to Civil Investigative Demand
                               (December 11, 2020)
Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 2 of 11




   IN THE MATTER OF                   )
                                      )       FTC Matter No. 2023189
   THE STRATICS GROUP, INC.           )


                       RESPONSE OF STRATICS GROUP, INC
                       TO CIVIL INVESTIGATIVE DEMAND




                                          1
Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 3 of 11




                                        2
Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 4 of 11




                                        3
Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 5 of 11




                                        4
Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 6 of 11
Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 7 of 11




        •




        •




                                        6
Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 8 of 11




        •




        •




                                        7
Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 9 of 11




                                        8
Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 10 of 11




   3.




                                         9
Case 0:21-cv-61250-RS Document 1-12 Entered on FLSD Docket 06/15/2021 Page 11 of 11




                                        10
